Citation Nr: 1609444	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a bilateral knee disorder (claimed as arthritis) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for Sjögren's Syndrome and, if so, whether service connection is warranted for Sjögren's Syndrome, to include sicca syndrome.

3.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for allergic dermatitis and eczemous dermatitis (skin disorder) and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for obstructive lung disease/bronchial asthma (pulmonary disorder) and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for seasonal allergic rhinitis and multiple food and drug allergies, and maxillary sinusitis (an allergic disorder) and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy Reserves, to include a period of active duty from January 1991 to March 1991.

These matters come before the Board of Veterans' Appeals on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge during a video teleconference hearing; a transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence, along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  Therefore, the Board may consider this evidence in the first instances.  38 C.F.R. § 20.1304(c) (2015).

The Board notes that, regardless of any RO determination, the Board must address the question of whether new and material evidence to reopen the Veteran's claims has been received because the matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing both matters set forth on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral knee disorder; Sjögren's Syndrome, including sicca syndrome; a skin disorder; pulmonary disorder, and an allergic disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision decided in October 2009, the RO denied the Veteran's claim of entitlement to service connection for arthritis of the bilateral knee, as well as her petition to reopen her claims for service connection for a skin disorder, and for a pulmonary disorder; the Veteran did not appeal this decision.

2.  Additional evidence associated with the claims file since the October 2009 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a bilateral knee disorder, and raises a reasonable possibility of substantiating the claim.

3.  Additional evidence associated with the claims file since the October 2009 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a skin disorder, and raises a reasonable possibility of substantiating the claim.

4.  Additional evidence associated with the claims file since the October 2009 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a pulmonary disorder, and raises a reasonable possibility of substantiating the claim.

5.  In a final decision decided in January 2005, the RO denied the Veteran's claim of entitlement service connection for Sjögren's Syndrome; the Veteran did not appeal this decision.

6.  Additional evidence associated with the claims file since the January 2005 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for Sjögren's Syndrome, and raises a reasonable possibility of substantiating the claim.

7.  In a final decision decided in April 1999, the RO denied the Veteran's claim of entitlement service connection for an allergic disorder; the Veteran did not appeal this decision.

8.  Additional evidence associated with the claims file since the April 1999 rating decision is not cumulative and redundant of the evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for an allergic disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision in which the RO denied the Veteran's claim for service connection for a bilateral knee disorder, and declined to reopen her claims for service connection for a skin disorder and a pulmonary disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).

2.  As pertinent evidence received since the October 2009 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for a bilateral knee disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  As pertinent evidence received since the October 2009 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for a skin disorder are met.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

4.  As pertinent evidence received since the October 2009 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for a pulmonary disorder are met.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

5.  The January 2005 rating decision in which the RO denied the Veteran's claim for service connection for Sjögren's Syndrome is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

6.  As pertinent evidence received since the January 2005 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for Sjögren's Syndrome are met.  38 U.S.C.A. §§ 5108, 7105 (38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.
7.  The April 1999 rating decision in which the RO denied the Veteran's claim for service connection for an allergic disorder is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

8.  As pertinent evidence received since the April 1999 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for an allergic disorder are met.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

As the Board's decision with regard to the Veteran's petition to reopen the previously denied claims of entitlement to service connection for a bilateral knee disorder; Sjögren's Syndrome; a skin disorder; a pulmonary disorder, and an allergic disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations with regard to those claims.  However, the Board defers consideration of the merits of the Veteran's claims for service connection pending additional development consistent with the VCAA.

Petitions to Reopen

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

With regard to the Veteran's claims pertaining to a bilateral knee disorder, a skin disorder, and a pulmonary disorder, service connection for a bilateral knee disorder, claimed as arthritis, was originally denied in a rating decision issued in October 2009.  The RO also denied the Veteran's petition to reopen her claims of entitlement to service connection for a skin disorder, and for a pulmonary disorder.  At such time, the RO considered her service treatment records and VA treatment records.  The RO also considered a number of VA examinations of record that addressed the nature and etiology of the Veteran's skin disorder and pulmonary disorder.  The RO noted that her service treatment records did not contain any evidence showing a diagnosis of or treatment for a bilateral knee disorder.  Additionally, the RO noted that a bilateral knee disorder was not diagnosed within one year of her separation from active duty, and that there was no evidence stablishing a nexus between her military service and her bilateral knee disorder.  Thus, the RO denied the claim.  Additionally, the RO found that the Veteran had not submitted new and material evidence sufficient to reopen her previously denied claims for service connection for a pulmonary disorder or a skin disorder.

In October 2009, the Veteran was advised of the decision and her appellate rights.  However, no further communication regarding these claims was received until January 2011, when VA received her application to reopen her claims.  Therefore, the October 2009 rating decision is final, and the Board must determine whether new and material evidence has been presented since that decision sufficient to warrant the reopening of the Veteran's claims.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the claim for service connection for a bilateral knee disorder, a skin disorder, or a pulmonary disorder was received prior to the expiration of the appeal period stemming from the October 2009 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

With regard to the Veteran's claim pertaining to Sjögren's Syndrome, service connection was denied in a January 2005 rating decision.  At such time, the RO considered her service treatment records and VA treatment records.  The RO found that her service treatment records failed to show that her Sjögren's Syndrome developed while she was in service.  Additionally, the RO noted that Sjögren's Syndrome was not considered a disability for which presumptive service connection could be awarded.  Finally, the RO noted that there was no evidence establishing a relationship between her Sjögren's Syndrome and her military service.

In January 2005, the Veteran was advised of the decision and her appellate rights.  However, no further communication regarding these claims was received until January 2011, when VA received her application to reopen her claim.  Therefore, the January 2005 rating decision is final, and the Board must determine whether new and material evidence has been presented since that decision sufficient to warrant the reopening of the Veteran's claim.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the claim for service connection for Sjögren's Syndrome was received prior to the expiration of the appeal period stemming from the January 2005 rating decision.  See also Bond v. Shinseki, supra; Roebuck v. Nicholson, supra; Muehl v. West, supra.

Finally, with regard to the Veteran's claim pertaining to an allergic disorder, service connection was denied in an April 1999 rating decision.  At such time, the RO considered the Veteran's service treatment records, VA treatment records, and a June 1997 VA examination.  The RO found that, since the Veteran suffered from a diagnosed condition, 38 C.F.R. § 3.317 was not applicable.  Additionally, the RO noted that seasonal and acute allergic manifestations were regarded as acute disease without residuals.  Additionally, the RO pointed to the June 1997 VA examination report which found that her allergic disorder was asymptomatic.  Therefore, the RO concluded that the Veteran's allergic disorder was acute and was not shown to have been incurred during active duty or active duty for training.

In May 1999, the Veteran was advised of the decision and her appellate rights.  However, no further communication regarding these claims was received until January 2011, when VA received her application to reopen her claim.  Therefore, the May 1999 rating decision is final, and the Board must determine whether new and material evidence has been presented since that decision sufficient to warrant the reopening of the Veteran's claim.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the claim for service connection for an allergic disorder was received prior to the expiration of the appeal period stemming from the May 1999 rating decision.  See also Bond v. Shinseki, supra; Roebuck v. Nicholson, supra; Muehl v. West, supra.

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 2011, the Veteran filed a request to reopen her claims of entitlement to service connection for a bilateral knee disorder, a skin disorder, a pulmonary disorder, Sjögren's Syndrome, and an allergic disorder.  In support of her petition to reopen, the Veteran submitted VA treatment records showing ongoing treatment for these disorders.  Additionally, she underwent a VA examination in August 2011 addressing the nature of her bilateral knee disorder, Sjögren's Syndrome, and allergic disorder.  Additionally, she underwent another VA examination in November 2011 addressing the nature and etiology of her bilateral knee disorder, Sjögren's Syndrome, skin disorder, pulmonary disorder, and allergic disorder.  Another VA examination addressing the Veteran's pulmonary disorder and allergic disorder was performed in November 2012.  Furthermore, the record contains a number of lay statements from the Veteran, including her testimony before the undersigned Veterans Law Judge at the January 2016 Board hearing.  Finally, in January 2016, the Veteran submitted an April 2010 VA Training Letter 10-03 discussing the relationship between certain disabilities and exposure to environmental hazards in Iraq, Afghanistan, and other military installations.  As the aforementioned evidence was not previously considered by the RO in the prior final decisions, it is considered new.

Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claims for service connection.  In this regard, the VA examinations address the nature and etiology of the Veteran's disabilities.  The Veteran also offered testimony as to the onset of her symptoms in service or immediately after service, and the continuity of such.  Additionally, the April 2010 VA Training Letter 10-03, submitted in January 2016, identifies a relationship between a number of health problems, including the respiratory system, the skin, the eyes, and the peripheral nerves system and burn pit exposure.  Finally, the letter noted that veterans suffering from respiratory, cardiopulmonary, neurological, autoimmune, and/or skin disorders may be associated with burn pit exposure.  This newly submitted evidence is presumed to be credible for the purpose of reopening the claim.  Thus, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for a bilateral knee disorder, Sjögren's disorder, a skin disorder, a pulmonary disorder, and an allergic disorder.  Accordingly, these claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for Sjögren's Syndrome is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a pulmonary disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for an allergic disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the reopened claims for service connection for a bilateral knee disorder, Sjögren's Syndrome, a skin disorder, a pulmonary disorder, and an allergic disorder, so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Sjögren's Syndrome, Including Sicca Syndrome

The Veteran alleges that she suffers from autoimmune disorder known as Sjögren's Syndrome, including sicca syndrome of the eyes, as a result of her active duty service during the Persian Gulf War.  See January 2016 Hearing Transcript, Pg. 30-32.  She alleges that, roughly six months after her deployment to the Persian Gulf and her exposure to hazardous fumes from burn pits and oil well fires, she developed Sjögren's Syndrome, which initially manifested as dry eyes and then joint pain and arthritic issues with her knees, hips, elbows, and shoulder.  Id. at 31.  

In support of her claim, the Veteran submitted a VA Training Letter which found that, "[b]ecause of the widespread nature of the burn pits and the inability of military personnel records to identify all duty locations, the Veteran's lay statement of burn pit exposure generally will be sufficient to establish the occurrence of such exposure if the Veteran served in Iraq, Afghanistan, or Djibouti."  VA Training Letter 10-03, Pg. 4 (2010).  The Training Letter indicates that regional offices should address burn pit exposure when a Veteran files a claim for compensation based on the disabilities discussed therein.  Id.

In connection with the Veteran's current claim, she underwent a VA examination in August 2011.  During the examination, she stated that she began to experience myalgias and arthralgias in the mid-1990s and that, in approximately 1997 or 1998, she was diagnosed with Sjögren's Syndrome.  The examiner noted that the Veteran's bilateral knee pain, dry mouth, and dry eyes were all due to her diagnosed Sjögren's Syndrome.  Under the heading of "diagnosable chronic multisymptom illnesses with a partially explained etiology," the examiner stated that the Veteran's Sjögren's was an autoimmune disorder with an etiology that was only partially explainable.  The examiner when on to say that her bilateral knee joint pain and fibromyalgia were symptoms of her Sjögren's.

In November 2011, the Veteran underwent another VA examination.  The examiner opined that the Veteran's Sjögren's Syndrome, including sicca syndrome, was a medically diagnosable disability with a medically explained etiology.  The examiner opined that her Sjögren's Syndrome, including sicca syndrome, was less likely than not related to a specific exposure event experienced during her service in Southwest Asia.  The examiner stated that the disability was an immune-related disorder that could occur as a cluster and, although the Veteran reported that her symptoms began in 1991 or 1992, her treatment records showed a different history.

Unfortunately, these VA examinations are inadequate to fully adjudicate the Veteran's claim.  Initially, the Board notes that neither VA examination report adequately address the Veteran's history.  Specifically, neither VA examiner adequately addressed whether her Sjögren's Syndrome, including sicca syndrome, is related to her exposure to burn pits and hazardous materials during her period of service in the Persian Gulf.  In this regard, the Board notes that the November 2011 examiner indicated that the Veteran's Sjögren's Syndrome was an immune-related disorder, and the VA Training Letter 10-03 identified a relationship between exposure to the burning pits and auto-immune diseases.  Finally, the Board notes that neither opinion is adequately supported by a rationale upon which the Board can base its decision.  For example, while the August 2011 VA examiner indicated that the etiology of Veteran's Sjögren's Syndrome, including sicca syndrome, was partially explainable, no actual explanation was provided.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court has also held that the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains, data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It must be clear from either the examiner's statements or the Board decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.

Because of these examinations fail to adequately address whether the Veteran's Sjögren's Syndrome, including sicca syndrome, developed as a result of her active duty service in the Persian Gulf War, to include her exposure to hazardous fumes from burn pits and oil well fires, the Board finds that a new VA examination and opinion, one that is based on a complete review of the Veteran's relevant medical history and her lay statements concerning her in-service experiences and the onset of symptomatology associated with her Sjögren's Syndrome, including sicca syndrome, is needed to fairly adjudicate her claim.

Bilateral Knee Disorder

The Veteran alleges that she suffers from arthritis in her bilateral knee as a result of her active duty service during the Persian Gulf War.  See January 2016 Hearing Transcript, Pg. 6.  She stated that she was exposed to the hazardous fumes from burn pits and oil well fires.  Id. at 7-8.  She stated that she began to experience problems associated with her knee a couple of years following her discharge from active duty, but while she still was serving in the Navy Reserves and that her problems have progressively gotten worse.  Id. at 8.  She also states that she suffers from arthritis as a result of an autoimmune disease, Sjögren's Syndrome.  Id. at 12.  Alternatively, the Veteran alleges that she injured her knees when she tripped and fell down a stairway during a period of active duty for training (ACDUTRA).  Id. at 13.

In connection with her claim, the Veteran submitted a December 2008 MRI report.  With regard to her left knee, the report diagnosed her with a moderately large joint effusion with rather prominent synovitis present through the joint space, tricompartmental chondral degeneration, and irregularity and along the free margin mid horn of the lateral meniscus.  With regard to her right knee, she was diagnosed with tricompartmental chondral degeneration ranging from mild to moderate, moderately large joint effusion with synovitis, and mild insertional tendinosis of the distal semimembranosus tendon.

The Veteran underwent a VA examination in August 2011.  The examiner noted that the Veteran's bilateral knee joint pain was her Sjögren's.  The Veteran indicated that she sought treatment, and was initial told there was nothing wrong; however, later on she was eventually diagnosed with Sjögren's.  The examiner noted that her knees were the primary site of her arthralgias.  X-Rays revealed early joint space narrowing and marginal spurring of the medical compartment of her left knee and a negative assessment of her right knee.  The examiner concluded that the Veteran's bilateral knee pain was a symptom of her Sjögren's.

The Veteran underwent another VA examination in November 2011.  During the examination, she reported that her bilateral knee pain started when was first deployed.  The examiner then stated that it would "not be appropriate time frame for relationship to exposures."  The examiner noted that the Veteran suffered from inflammatory arthritis, and that her knee pain was most likely related to that diagnosis.  The examiner also stated that her X-rays were "essentially normal for her age."  The examiner opined that it was less likely than not that her sero-negative arthritis was related to a specific exposure event during her service in the Persian Gulf.  The examiner stated that her sero-negative inflammatory arthritis was an immune-related disorder that could occur as a cluster along with atopical dermatitis, asthma, and sicca syndrome (the Veteran's other claimed disabilities).

Unfortunately, these VA examinations are inadequate to fully adjudicate the Veteran's claims.  Initially, the Board notes that neither VA examination adequately address her history.  Namely, neither VA examiner addressed the Veteran's alleged in-service injury when she fell down a flight of stairs and injured her knees.  Furthermore, the examiner failed to adequately address whether her bilateral knee disorder was related to her exposure to burn pits and hazardous materials during her period of service in the Persian Gulf.  In this regard, the Board again notes that, while the November 2011 examiner indicated that the Veteran's bilateral knee inflammatory arthritis was an immune-related disorder, the VA Training Letter 10-03 identified a relationship between exposure to the burning pits and auto-immune diseases.  Finally, the Board notes that neither opinion is adequately supported by a rationale upon which the Board can base its decision.

Additionally, while the August 2011 VA examiner noted that the Veteran's bilateral knee pain was merely a symptoms of her Sjögren's Syndrome, other evidence of record, including the November 2011 VA examination and the December 2008 MRI report, suggests that the Veteran has been diagnosed with arthritis in her bilateral knees.  Furthermore, the Veteran's lay statement during her January 2016 hearing raised the issue of whether her bilateral knee was secondary to her Sjögren's Syndrome.  Thus, the Board finds that the issue of secondary service connection has been raised.  In this regard, service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  In addition, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, supra.  The Court has also held that the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains, data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, supra.  It must be clear from either the examiner's statements or the Board decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.

Because of the deficiencies noted above, the Board finds that a new VA examination and opinion, one that is based on a complete review of the Veteran's relevant medical history and her lay statements concerning her in-service experiences and the onset of symptomatology associated with her bilateral knee disorder, is needed to fairly adjudicate the claim.

Pulmonary Disorder and Allergic Disorder

The Veteran alleges that she suffers from a pulmonary disorder as a result of her active duty service during the Persian Gulf War.  See January 2016 Hearing Transcript, Pg. 22.  She stated that she was exposed to the hazardous fumes from burn pits and oil well fires.  Id. at 7-8.  She stated that she began to experience pulmonary problems, like wheezing, in service, and more problems roughly six months following her discharge from active duty, but while she still served in the Navy Reserves.  Id. at 25.  She stated that her condition was diagnosed as bronchial asthma.  With regard to whether her diagnosed bronchial pre-existed service, the Veteran stated that she had had only on asthmatic reaction prior to her active service as a result to exposure to insulation, and that she had not been formally diagnosed with asthma prior to at any point prior to her service in the Persian Gulf.

With regard to her allergic disorder, to include rhinitis and food and drug allergies, during her hearing, the Veteran stated that, prior to service, she was only allergic to penicillin and that she had one sinus infection when she was growing up.  She alleges that, when on active duty in the Persian Gulf, she began to notice a number of problems related to allergies.  She stated that she had an anaphylactic reaction to a wine cooler.  She also stated that she is now allergic to mustard, sulfites, certain types of meat, and medications.  She also stated that, following service she has suffered continuously suffered from rhinitis and sinusitis.

In January 1994, the Veteran underwent a VA Gulf War Registry examination.  The Veteran stated that she suffered from decreased lung capacity and shortness of breath.  The examiner diagnosed her with "perceived shortness of breath and limited endurance after running and a normal examination and pulmonary function test evidence of normal spirometry."

In March 1997, the Veteran underwent a VA examination.  During the examination, the Veteran stated that she suffered from a decreased lung capacity and shortness of breath.  She stated that she developed asthma in 1992 and that the attacks were usually seasonal with allergies.  With regard to her pulmonary function, the examiner noted that the Veteran suffered from mild obstructive lung disease and bronchial asthma.  No opinion as to the etiology of those disorders was provided.

In June 1997, the Veteran's allergic disorder was evaluated by VA.  The Veteran complained of seasonal allergies during the spring and summer months, with symptoms such as nasal congestion and sneezing.  She stated that, in addition to her allergies to penicillin and iodine, she had recently developed allergies to sulfa, aspirin, certain foods, and alcohol.  The Veteran was diagnosed with seasonal allergic rhinitis, presently asymptomatic, multiple food and drug allergies, and maxillary sinusitis.  No opinion as to the etiology of those disorders was provided.

In August 2011, the Veteran underwent a VA.  With regard to the Veteran's allergic disorders, the examiner noted that it was unclear as to why anaphylactic reactions were being claimed as the Veteran knew what to avoid and how to deal with an allergic reaction.  With regard to her pulmonary function, the examiner noted a history of wheezing and asthma, which was considered to be well controlled.

In November 2011, the Veteran underwent another VA examination.  With regard to her pulmonary disorder, she was diagnosed with asthma which allegedly had its onset in 1990.  The examiner also indicated that that disability an explained etiology.  With regard to the Veteran's pulmonary disorder and allergic disorder, the examiner merely noted that she had those problems prior to her active duty service.  During the examination, the Veteran stated that, while serving in the Persian Gulf, physical activity, wind, and blowing sand triggered wheezing attacks.

In November 2012, the Veteran underwent another VA examination, during which she was diagnosed with allergic rhinitis, allergies, and asthma.  She stated that she had had a runny nose "forever" and that her symptoms were not seasonal but where nevertheless affect by weather changes.  With regard to the Veteran's allergic disorder and pulmonary disorder, the examiner opined that those disabilities clearly and unmistakably existed prior to her active duty service and were clearly and unmistakably not aggravated beyond their natural progression by the Veteran's active duty service, to include her service in the Persian Gulf.  The examiner reasoned that there was no "compelling evidence" showing that her allergic disorder or pulmonary disorder underwent an increase as a result of her service in the Persian Gulf.

The Board finds that the evidence of record has raised the issue of whether the Veteran was sound upon entrance into her period active duty.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  To rebut the presumption of sound condition, the VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A review of the Veteran's available service treatment records reveals a number of annual reports of medical examination conducted while she served in the Navy Reserve.  However, there is no report of medical examination from the Veteran's period of active duty in January 1991.  In this regard, the Board notes that, during her January 2016, the Veteran indicated that she was given an entrance examination prior to her period of active duty, and that no problems were noted.  Thus, there is no way to tell if any allergic disorder or pulmonary disorder was "noted" on her entrance examination.  Therefore, as there is no evidence to the contrary, the Board presumes that an entrance examination was provided prior to her period of active duty service, and that no allergic disorder or pulmonary disorder was noted.  See Quirin v. Shinseki, 22 Vet. App. 390, n5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrances examination has been lost or destroyed while in VA custody)).  In order to demonstrate that the condition clearly and unmistakably preexisted service and was not aggravated by service, the evidence must be undebatable.  Quirin, 22Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

With regard to the medical opinions of record, none of the VA examinations adequately address issues presented.  For example, while November 2011 examiner noted that all of the Veteran's allergic disorders and pulmonary disorders pre-existed service, the examiner did not support that conclusion with any rationale.  Furthermore, the examiner failed to address these issues in terms of the appropriate legal standard, namely whether each allergic disorder and/or pulmonary disorder clearly and unmistakably preexisted service and were not aggravated by service.  With regard to the November 2012 opinion, while the examiner addressed the appropriate legal standard, the rationale provided does not properly support the conclusion.  Specifically, the basis of the examiner's opinion was that there was no "compelling evidence" showing that her allergic disorder or pulmonary disorder underwent an increase during her active service; however, this inappropriately places the burden on the Veteran to show aggravation when, since she is presumed, VA has the burden to show that the condition clearly and unmistakably pre-existed and was not aggravated by her military service.

Given the fact that the Veteran is entitled to the presumption of soundness, and given that the medical opinions of record do not adequately address whether any allergic disorders or pulmonary disorders clearly and unmistakably existed prior to service and were not aggravated by service, the record does not include sufficient medical information to determine whether the presumption of soundness has been rebutted, or whether the record otherwise presents a basis for an award of service connection.   Thus, as the medical evidence of record is inadequate to adjudicate the Veteran's claims, to ensure due process, these claims should be remanded so that an adequate VA examination and opinion can be obtained.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, supra.

Skin Disorder

The Veteran alleges that she suffers from a skin disorder as a result of her active duty service during the Persian Gulf War.  See January 2016 Hearing Transcript, Pg. 37.  She stated that she was exposed to the hazardous fumes from burn pits and oil well fires.  She stated that she began to experience skin rashes a couple of months following her discharge from active duty, but while she still served in the Navy Reserves.  Id.  She also alleges that her skin disorder may be the result of a number of inoculations she received in service.  Id. at 38-39.

In March 1997, the Veteran underwent a VA examination to address her skin disorder.  The Veteran stated that systemic rashes began in August 1996, and that she sought treatment in September 1996.  She also stated that due to her allergies, she was unsure whether her skin disorder was related to her allergies.  Upon examination, she had a skin rash on the right lower leg.  With regard to her skin, the examiner stated that there were no systemic rashes noted, but that the Veteran had a nonspecific rash on her right ankle.  No opinion as to the etiology of the nonspecific rash was provided.

In August 2011, a VA noted that the Veteran skin disorder was diagnosed as spongiatic dermatitis.  No opinion as to the etiology of this disorder was provided.

In a November 2011 VA examination, the examiner diagnosed the Veteran's skin disorder as atopic dermatitis, and stated that that diagnosis had a partially explained etiology.  The examiner specifically noted that atopic dermatitis was relatively common in people with immunological responses such as asthma and allergies.

Unfortunately these VA examinations are also inadequate to adjudicate the Veteran's claim for service connection for a skin disorder.  Initially, the Board notes that the March 1997 VA examiner failed to provide any opinion or rationale concerning her skin disorder.  Furthermore, although the November 2011 VA examiner attributed the Veteran skin disorder to her asthma and allergies, the examination reports fails to reflect any consideration of whether her skin disorder was related to her exposure to hazardous fumes from burn pits and oil well fires during her period of active duty.  Also, the VA examinations fail to adequately address her lay statements concerning the onset of her skin disorder.  Finally, given that the November 2011 VA examiner noted that the Veteran's atopic dermatitis was relatively common in people with immunological responses such as asthma and allergies, the Board finds that the issue of secondary service connection has also been raised.  See Allen v. Brown, supra.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, supra.  The Court has also held that the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains, data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, supra.  It must be clear from either the examiner's statements or the Board decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.

Because of the deficiencies noted above, the Board finds that a new VA examination and opinion, one that is based on a complete review of the Veteran's relevant medical history and her lay statements concerning her in-service experiences and the onset of symptomatology associated with her skin disorder, is needed to fairly adjudicate the claim.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to her claims for service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any relevant records of the Veteran's treatment within the appropriate VA Health Care system.

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to her claims.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of her Sjögren's Syndrome, including sicca syndrome.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to opine as to the following:

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions concerning in-service incurrence and continuity of symptomatology), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's Sjögren's Syndrome, including sicca syndrome, had its onset in, or is otherwise attributable to, her active duty military service in the Persian Gulf.  

The examiner should specifically address whether the Veteran's Sjögren's Syndrome, including sicca syndrome, is an autoimmune disease that developed as a result of her exposure to hazardous fumes from burn pits and oil well fires while serving in the Persian Gulf.  In this regard, the Board notes that, "[b]ecause of the widespread nature of the burn pits and the inability of military personnel records to identify all duty locations, her lay statement of burn pit exposure generally will be sufficient to establish the occurrence of such exposure if the Veteran served in Iraq, Afghanistan, or Djibouti."  VA Training Letter 10-03, Pg. 4 (2010).

With regard to the questions above, the Board emphasizes that each must be answered.  The examiner should take into consideration all of the evidence of record, to include in- and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

4.  The Veteran should then be afforded an appropriate VA examination to determine the current nature and etiology of any bilateral knee disorder.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to opine as to the following:

(a) Clarify any diagnoses related to the Veteran bilateral knee, including her complaints of bilateral knee pain, other than Sjögren's Syndrome.

(b) Then, with regard to any currently-diagnosed disability related to the Veteran's bilateral knee disorder, based on consideration of all pertinent medical and lay evidence (to include her own assertions concerning in-service incurrence and continuity of symptomatology), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral knee disorder had its onset in, or is otherwise attributable to, her active duty military service in the Persian Gulf, or her alleged in-service injury during her period of ACDUTRA when she fell down a flight of stairs. 

The examiner should specifically address whether the Veteran's bilateral knee disorder is manifested as inflammatory arthritis, and whether that disability is an autoimmune disease that developed as a result of her exposure to hazardous fumes from burn pits and oil well fires while serving in the Persian Gulf.  In this regard, the Board notes that, "[b]ecause of the widespread nature of the burn pits and the inability of military personnel records to identify all duty locations, her lay statement of burn pit exposure generally will be sufficient to establish the occurrence of such exposure if the Veteran served in Iraq, Afghanistan, or Djibouti."  VA Training Letter 10-03, Pg. 4 (2010).

(c) Then, if the examiner concludes that Veteran's bilateral knee disorder is not related to her military service, then the examiner should address whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's bilateral knee disorder is caused or aggravated by his Sjögren's Syndrome, including sicca syndrome.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

With regard to the questions above, the Board emphasizes that each must be answered.  The examiner should take into consideration all of the evidence of record, to include in- and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

5.  The Veteran should then be afforded an appropriate VA examination to determine the current nature and etiology of any pulmonary disorder or allergic disorder.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to opine as to the following:

(a)  Did a currently-diagnosed pulmonary disorder, including obstructive lung disease or bronchial asthma, or an allergic disorder, to include seasonal allergic rhinitis, multiple food and drug allergies, and maxillary sinusitis, clearly and unmistakably pre-exist the Veteran's active military service?

(b)  If so, is there clear and unmistakable evidence that such preexisting pulmonary disorder, including obstructive lung disease or bronchial asthma, or an allergic disorder, to include seasonal allergic rhinitis, multiple food and drug allergies, and maxillary sinusitis did not undergo an increase in the underlying pathology, i.e., was not aggravated by her active military service, to include her exposure to hazardous fumes from burn pits and oil well fires while serving in the Persian Gulf?

If there was an increase in severity of such disability during active military service, was that increase clearly and unmistakably due to the nature progression of the disability?

(c)  If not, is it at least as likely as not that any currently-diagnosed pulmonary disorder, including obstructive lung disease or bronchial asthma, or an allergic disorder, to include seasonal allergic rhinitis, multiple food and drug allergies, and maxillary sinusitis, is related to her active duty military service, to include her exposure to hazardous fumes from burn pits and oil well fires while serving in the Persian Gulf?

With regard to the questions above, the Board emphasizes that each must be answered.  The examiner should take into consideration all of the evidence of record, to include in- and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

6.  The Veteran should then be afforded an appropriate VA examination to determine the current nature and etiology of any skin disorder, including allergic dermatitis and eczemous dermatitis.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to opine as to the following:

(a) Clarify any diagnoses related to the Veteran skin disorder(s).

(b) Then, with regard to any currently-diagnosed skin disorder, based on consideration of all pertinent medical and lay evidence (to include her own assertions concerning in-service incurrence and continuity of symptomatology), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's skin disorder had its onset in, or is otherwise attributable to, her active duty military service in the Persian Gulf or her in-service inoculations. 

The examiner should specifically address whether the Veteran's skin disorder is a disorder developed as a result of her exposure to hazardous fumes from burn pits and oil well fires while serving in the Persian Gulf.  In this regard, the Board notes that, "[b]ecause of the widespread nature of the burn pits and the inability of military personnel records to identify all duty locations, her lay statement of burn pit exposure generally will be sufficient to establish the occurrence of such exposure if the Veteran served in Iraq, Afghanistan, or Djibouti."  VA Training Letter 10-03, Pg. 4 (2010).

(c) Then, if the examiner concludes that Veteran's skin disorder is not related to her military service, then the examiner should address whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's skin is caused or aggravated by her pulmonary disorder, including asthma, or allergic disorder.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

With regard to the questions above, the Board emphasizes that each must be answered.  The examiner should take into consideration all of the evidence of record, to include in- and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

7.  The Veteran is notified that it is her responsibility to report for any examination scheduled in connection with this remand and to cooperate in the development of her case.

8.  After the above development is completed, re-adjudicate the claims.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


